52 F.3d 343
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lloyd A. SIMON, Sr., Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7103.
United States Court of Appeals, Federal Circuit.
March 21, 1995.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ORDER
CLEVENGER, Circuit Judge.


1
The court considers, sua sponte, whether Lloyd A. Simon, Sr.'s appeal should be dismissed because his notice of appeal was untimely.


2
On February 14, 1995, we directed Simon to show cause within 10 days why his appeal should not be dismissed because it was filed four days late.  Simon has not responded to the timeliness issue.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Simon's appeal is dismissed.


5
(2) All pending motions are moot.


6
(3) Each side shall bear its own costs.